                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


ESTATE OF LALIAH SWAYZER, et al.,

                             Plaintiffs,

v.                                                                         Case No. 16-CV-1703

DAVID A. CLARKE, JR., et al.,

                              Defendants.


     PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE AN OVERSIZED
                           RESPONSE BRIEF


       NOW COME the Plaintiffs, the Estate of Laliah Swayzer and Shade Swayzer, by their

attorneys, Judge Lang & Katers, LLC and Gende Law Office, S.C., hereby move the Court to

allow them to file an oversized brief in Response to County Defendant’s motion for summary

judgment. In support of this motion, Plaintiffs submit the following:

       1.      On June 26, 2019, Plaintiffs filed their Fourth Amended Complaint (Doc. No. 313).

       2.      On August 19, 2019, County Defendants’ filed a motion for Leave to file

Oversized Brief in support of their motion for summary judgment, requesting to file a brief 62

pages in length (excluding the caption, table of contents, and signature blocks). (D. 333).

       3.      This Court issued an Order granting County Defendants motion for leave on

August 19, 2019. (D. 346).

       4.      County Defendants subsequently filed their 65 page brief in support of their

motion for summary judgment on August 19, 2019. (D. 355).

       5.      Local Rule 56(b)(8)(A) states that the page limit for a memorandum in opposition

to a motion for summary judgment is thirty (30) pages.



      Case 2:16-cv-01703-PP-WED Filed 10/15/19 Page 1 of 3 Document 419
       6.      In order to fairly address County Defendants’ oversized brief, Plaintiffs request

the same number of pages (62 pages in length, excluding the caption, table of contents, and

signature blocks) in which to respond to County Defendants’ summary judgment pleadings.

       7.      Good cause exists for extending the limitations on the number of pages contained

in the memorandum in opposition to County Defendants’ motion for summary judgment.

       8.      Plaintiffs’ counsel has conferred with County Defendants’ counsel Douglas Knott

regarding Plaintiffs’ request for leave. Mr. Knott has indicated that there is no objection to

Plaintiffs’ request for leave to file an oversized brief in response.

       9.      Counsel certifies pursuant to Local Rule 7(a)(2) that no papers or affidavits will be

filed in support of this motion.

       WHEREFORE, the Plaintiffs respectfully request the Court to grant their motion for leave

to file an oversized brief in opposition to County Defendants’ motion for summary judgment.


                                                              Respectfully submitted,

      Submitted this 15th of October, 2019 by:
                                                              s/ David J. Lang
                                                              David J. Lang
                                                              Christopher Katers
                                                              Kevin Raasch
                                                              Judge Lang & Katers, LLC
                                                              8112 W. Bluemound Rd. Ste. 101
                                                              Wauwatosa, WI 53213
                                                              P: (414) 777-0778
                                                              dlang@jlk-law.com
                                                              ckaters@jlk-law.com
                                                              kraasch@jlk-law.com
                                                              Attorneys for Plaintiff

                                                              And




                                                   2

      Case 2:16-cv-01703-PP-WED Filed 10/15/19 Page 2 of 3 Document 419
                                        s/ James J. Gende, II
                                        James J. Gende, II
                                        GENDE LAW OFFICES SC
                                        N28 W23000 Roundy Drive, Suite 200
                                        Pewaukee, WI 53072
                                        (262) 970-8500 Phone
                                        (262) 970-7100 Fax
                                        jgende@jamesgendelaw.com
                                        Attorneys for Plaintiffs




                                3

Case 2:16-cv-01703-PP-WED Filed 10/15/19 Page 3 of 3 Document 419
